SECOND AMENDMENT TO PROMISSORY NOTE (SIX-MONTH)

 

THIS SECOND AMENDMENT TO PROMISSORY NOTE (SIX-MONTH) (the “Second Amendment”) is
made and entered into as of the 12th day of June 2013 by Discovery Energy Corp.
a Nevada corporation f/k/a “Santos Resource Corp.” (herein called “Maker”), and
Liberty Petroleum Corporation, an Arizona corporation (herein called “Payee”).

 

RECITALS:

 

WHEREAS, Maker executed in favor of Payee a promissory note (the “Note”) dated
October 26, 2012; and

 

WHEREAS, the parties amended the Note according to a First Amendment to
Promissory Note (Six-Month) dated the 7th day of March 2013 (the “First
Amendment”) (for purposes of the remainder of this Second Amendment, the term
"Note" shall mean the Note as heretofore amended by said First Amendment); and

 

WHEREAS, pursuant to the First Amendment, Maker made a partial principal payment
of $100,000 and thereby reduced the principal amount due Payee to $400,000; and

 

WHEREAS, pursuant to the First Amendment, all remaining principal amount is
otherwise to become due and payable on the 12th day of June 2013; and

 

WHEREAS, Maker wishes to receive an extension of the Note, and the Payee is
willing to so extend the Note; and

 

WHEREAS, the parties hereto desire to further amend the Note upon the terms,
provisions and conditions set forth herein;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of a partial payment of the Note in the amount
of $25,000 being remitted in connection herewith, the parties hereto hereby
agree as follows (all undefined, capitalized terms used herein shall have the
meanings assigned to such term in the Note):

 

1.Partial Payment of Note. Maker hereby agrees to remit to Payee, as promptly as
is possible, a partial payment of the Note in the amount of $25,000. The
amendments to the Note provided in paragraph 2 immediately below shall not be
effective until such amount is remitted to Payee.

 

2.Amendment to the Note. In consideration of the partial payment of the Note
pursuant to paragraph 1 immediately above, the Note shall, upon the delivery of
such partial payment and without any further act or deed, be amended so that all
outstanding principal of this Note ($375,000 after the delivery of such partial
payment) and interest that has heretofore accrued or hereafter accrues, on such
Note shall become due and payable in a single balloon payment on the 1st day of
July 2013, notwithstanding anything else provided for in the Note.

 

3.Miscellaneous. Except as otherwise expressly provided herein, the Note is not
amended, modified or affected by this Second Amendment. Except as expressly set
forth herein, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Note are herein ratified and
confirmed and shall remain in full force and effect. On and after the date on
which this Second Amendment becomes effective, the terms, “Note,” “herein,”
“hereunder” and terms of like import, when used herein or in the Note shall,
except where the context otherwise requires, refer to the Note, as amended by
the First Amendment and this Second Amendment. This Second Amendment may be
executed in counterparts, and it shall not be necessary that the signatures of
all parties hereto be contained on any one counterpart hereof, each counterpart
shall be deemed an original but all of which together shall constitute one and
the same instrument. This Second Amendment shall be deemed fully executed and
delivered when duly signed by the signatories and delivered via “PDF” or
facsimile transmission.

 

IN WHITNESS WHEREOF, the undersigned have set their hands hereunto as the first
date written above.

 



DISCOVERY ENERGY CORP.,
a Nevada corporation   LIBERTY PETROLEUM CORPORATION,
an Arizona corporations                     By: /s/ Keith J. McKenzie   By: /s/
Lane Franks   Keith J. McKenzie,     Lane Franks,   Chief Executive Officer    
President





 

